Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 Commission file number: 000-55212 Modern Round Entertainment Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 90-1031365 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 7333 East Doubletree Ranch Road, Suite D-250
